McElroy, J.
This was an action brought by T. B. Brooks and W. I. Miller against Lucy H. Hopkins, and others, for the foreclosure of a mechanic’s lien. The principal debtors, Lucy H. Hopkins and George W. Hopkins, are not made parties to the petition in error. They have not been served with summons and do not appear in this court. They are necessary parties. A long line of decisions of this court and of *34the Supreme Court established the law to be, that all parties to a judgment who may be prejudicially affected by a reversal or modification thereof, must be made parties to the proceedings in error and be brought into court before this court can obtain jurisdiction to review the casé. Loan Co. v. Lumber Co., 53 Kan. 677; Paving Co. v. Botsford, 50 id. 331; Atlantic Trust Co. v. Prescott, 5 Kan. App. 172.
The petition in error will be dismissed.